IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-51077
                         Summary Calendar


ANTONIO ALONSO,

                                         Plaintiff-Appellant,

versus

DEBORAH A. PARKER ET AL.,

                                         Defendants,

NATIVIDAD Q. VASQUEZ,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-96-CV-106
                       --------------------

                        September 27, 1999

Before KING Chief Judge, EMILIO M. GARZA, and STEWART, Circuit
Judges.

PER CURIAM:*

     Antonio Alonso, TDJC# 462941, appeals the dismissal of his

42 U.S.C. § 1983 action for failure to prosecute.   The district

court dismissed the case at the beginning of trial because Alonso

did not proceed in English.   The district court found that Alonso

had not given notice that he could not speak English and needed

an interpreter.   However, Alonso had given notice on December 19,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-51077
                                  -2-



1996, that he could not speak English when he filed a motion for

appointment of counsel, which the district court denied.

Further, on September 19, 1997, approximately two months before

trial, Alonso filed a motion requesting an interpreter and

renewing his request for appointment of counsel.    The district

court did not rule on this later motion.    Thus, the district

court’s reasons for dismissing Alonso’s claim are not supported

by the record.   The district court abused its discretion in

dismissing Alonso’s case.    See Clofer v. Perego, 106 F.3d 678,

679 (5th Cir. 1997); Edwards v. City of Houston, 78 F.3d 983, 994

(5th Cir. 1996).    Accordingly, the judgment is VACATED and the

case is REMANDED.

     In addition, Alonso has moved to appoint Corey Baker as his

interpreter and, in the alternative, moved for appointment of

counsel.   These motions are DENIED WITHOUT PREJUDICE to Alonso’s

refiling such motions in the district court.    In light of the

foregoing, we need not consider at this time Alonso’s argument

that the district court erred in not appointing counsel.

     VACATED AND REMANDED.    ALL OUTSTANDING MOTIONS ARE DENIED.